Citation Nr: 1427244	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  06-38 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary disease.

4.  Entitlement to service connection for pontine hemorrhage (claimed as stroke).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

6. Legal entitlement to nonservice-connected pension benefits.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The appellant had service in the Philippine Scouts from September 1946 to June 1949.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.  With regard to the claim for service connection for hypertension, in a March 2006 rating decision, the RO, declined to reopen a claim for entitlement to service connection for hypertension.  The appellant appealed this decision to the Board and in a September 2009 decision, the Board declined to reopen the claim. The Veteran appealed to the Veterans Claims Court, and the Court vacated the Board's decision pursuant to a Joint Motion for Remand (JMR) in December 2009. Subsequently, In August 2010, the Board remanded the claim for further development of the record. That development has been completed and the claim for service connection for hypertension has been returned to the Board for appellate review.

The appellant testified in a hearing at the RO before the undersigned in January 2014; a transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a May 1991 rating decision, the appellant was denied entitlement to service connection for hypertension.  The RO's decision was affirmed on appeal in an August 1994 Board decision. The Board's August 1994 decision was affirmed in a July 1996 decision of the Court.   

2. The evidence associated with the claims files subsequent to the August 1994 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  Such evidence is not cumulative or redundant of evidence already of record. 

3. It has not been credibly demonstrated that the appellant's hypertension was manifest in service or within a year of separation.   Hypertension is not attributable to service.

4. Coronary disease was not manifest during service or within one year of separation.  Coronary disease is not attributable to service.

5. Pontine hemorrhage was not manifest during service or within one year of separation.  Pontine hemorrhage is not attributable to service.

6. A service-connected disability is not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.

7. The appellant's documented service was only in the Philippine Scouts from September 3, 1946 to June 15, 1949. 


CONCLUSIONS OF LAW

1.  The August 1994 Board decision, which denied service connection for hypertension, is final. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2013). 

2.  The evidence received subsequent to the August 1994 Board decision is new and material, and the claim for service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

4. Coronary disease was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

5. Pontine hemorrhage was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

6. The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

7. The claim for nonservice-connected pension benefits lacks legal merit. 38 U.S.C.A. §§ 101(2), 107, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.102 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hypertension, the RO had a duty to notify the appellant of what information or evidence was needed in order reopen his claim.  However, in the decision below, the Board has reopened the appellant's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the appellant was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120   (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Further, in an October 2011 letter issued prior to a decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA. The letter advised him of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the October 2011 letter, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In addition, the duty to assist the appellant has also been satisfied in this case.  All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The appellant has not identified any other outstanding records that are pertinent to the issues herein decided.  

Further, the Board is aware that the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, most recently, was remanded by the Board in August 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). In pertinent part, that remand instructed the RO to notify the Veteran of alternative forms of evidence that can be submitted to reopen his claim for entitlement to service connection for hypertension.  This development was completed. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the VLJ clarified the issues, explained the concepts of service connection and pension, identified an evidentiary deficit, suggested the submission of additional evidence to support the Veteran's claims and addressed the Veteran's contentions. It was clear from the hearing that the parties understood the issues. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103.

Laws and Regulations- New and Material

When a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered. 38 U.S.C.A. § 7104(b) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In this case, the Board previously considered and denied service connection for hypertension in an August 1994 decision.  This Board decision was affirmed by the Court in a July 1996 decision.  Therefore, the August 1994 decision is final. 38 C.F.R. §§ 3.156, 20.1100.  

In September 2005, the appellant requested that his claim be reopened.  The evidence received since the August 1994 Board decision includes various lay statements submitted by and on behalf of the appellant and records of private treatment.  In the various lay statements, it is generally asserted that the appellant was treated for hypertension in service and within a year of his discharge. This evidence is not cumulative and redundant of the evidence previously considered, as there had been no such allegations at that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513  (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that this new evidence (the lay statements and private treatment records) relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the appellant's previously denied claim for service connection for hypertension.  


Laws and Regulations- Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, including hypertension and brain hemorrhage, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

 That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, cardiovascular-renal disease and brain hemorrhage are chronic diseases. 38 U.S.C.A. § 1101. The appellant does have hypertension, coronary vascular disease and pontine hemorrhage. 

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

At the outset, the Board notes that the Veteran's service treatment records are not available for review, and were likely destroyed in a fire at the National Personnel Records Center in 1973. The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule. Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claims has been undertaken with these heightened duties in mind.

The appellant does not assert that his claimed hypertension, cardiovascular disease and pontine hemorrhage are a result of combat. Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this matter.

In this case, the Veteran generally seems to assert that his pontine hemorrhage and cardiovascular disease, including hypertension was manifest in service or within a year of his discharge or otherwise onset due to disease or injury sustained therein.

A July 2004 private treatment record documents a diagnosis of essential hypertension. A June 2006 statement reflects, in pertinent part, that the author had advance knowledge of the appellant's hypertension due to stories of his uncle because they both were hospitalized in a military hospital in the early 1950's. It was indicated that the appellant was unemployable. Private treatment records from September 2007 to February 2008 document a diagnosis of hypertension. A February 2010 private treatment record documents diagnoses of hypertension and coronary disease. A September 2010 private treatment record reflects a diagnosis of hypertension. A December 2010 private treatment record reflects, in pertinent part, diagnoses of pontine hemorrhage and hypertensive coronary disease. A March 2013 statement reflects that the Veteran has been under the physician's care since 2010 because of headache due to hypertension. The physician indicated that the Veteran had a stroke in December 2010 and had generalized body weakness and chest pain due to ischemic heart disease.

Given its review of the record, the Board finds that service connection for the claimed hypertension, coronary disease and pontine hemorrhage is not warranted.  While the appellant contends that his pontine hemorrhage, hypertension and coronary vascular disease manifest in service or within a year of his separation or are otherwise due to disease or injury sustained therein, the Board points out that there is simply no credible evidence of a relationship, or nexus, between the current disorders and the appellant's active service.  Here, there are no complaints of hypertension, coronary vascular disease or pontine hemorrhage until many years after service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board notes that brain hemorrhage and cardiovascular-renal disease, including hypertension are enumerated chronic diseases and section 3.303(b) is applicable. 38 U.S.C.A. § 1101; 38 C.F.R. § 3.303(b). To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  Here, no competent evidence establishes that there were characteristic manifestations of the disease process during service.  No examiner in service, or since, has established chronicity or an underlying chronic disease process in service.  In sum, characteristic manifestations sufficient to identify the disease (brain hemorrhage or cardiovascular-renal disease) entity were not noted during service. Additionally, there is no evidence of brain hemorrhage, hypertension or coronary vascular disease within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.  To the extent that there is an allegation of diagnosis in service and continuity thereafter, this post service assertion is simply not supported by the evidence of record.  The allegation of on-going symptoms since service is not credible. 

The only evidence of record supporting the Veteran's claims are various affidavits submitted on his behalf and his general lay assertions. The affiants (and appellant) are competent to assert the appellant was hospitalized for hypertension in service and within a year of his discharge. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). However, the assertions are not found to be credible for the purpose of establishing that his current hypertension was incurred in service. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). Neither affiants nor appellant offer any documented blood pressure readings to support the assertion of a diagnosis of hypertension during service. Further, there is no indication that the affiants or appellant are repeating what they were told by a trained professional at that time.  The lay witnesses do not establish personal knowledge of the event or establish a factual foundation for their knowledge.  Simply, the affiants make no intelligible argument to support the assertion the Veteran had hypertension (coronary disease or pontine hemorrhage) in service or within a year of discharge and the evidence does not otherwise serve to link the disorders to the appellant's service.

The Board acknowledges the Veteran was not afforded a VA examination.  On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claims simply do not meet these requirements for obtaining a VA medical opinion.   

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for hypertension, coronary vascular disease and pontine hemorrhage must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

In this case, service-connection is not in affect for any disability. The Board emphasizes that Congress has specifically limited entitlement to a TDIU to cases where it has been determined that the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Thus, where, as here, there is no service connected disability upon which a TDIU can be predicated, there can be no valid claim of entitlement to a TDIU rating. The preponderance of the evidence is against the claim.

Nonservice-connected pension benefits

The term "veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013). The term "veteran of any war" means any veteran who served in the active military, naval or air service during a period of war. 38 C.F.R. § 3.1(e) (2013). 

Generally, persons with service in the United States Army Forces in the Far East (USAFFE), including service with the recognized guerrillas, the Commonwealth Army of the Philippines, or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension. See 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(b),(c),(d) (2013).

To establish entitlement to the nonservice-connected pension benefits, the evidence must show that the Veteran had service in a "regular" component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts." See 38 C.F.R. § 3.40(a) ("Regular Philippine Scouts" are eligible for pension, compensation, dependency and indemnity compensation, and burial benefits). 

By contrast, 38 C.F.R. § 3.40(b) provides that "Other Philippine Scouts," to include all those who served during the period from October 6, 1945 to June 30, 1947 (i.e., New or Special Philippine Scouts), are eligible for compensation and dependency and indemnity compensation benefits, but does not provide for eligibility for pension benefits. See 38 U.S.C.A. § 107(b) (West 2002); 38 C.F.R. § 3.40(b) (2013); Manlincon v. West, 12 Vet. App. 238, 240 (1999) (widow of veteran of New Philippine Scouts not entitled to nonservice-connected death pension because veteran's service is not considered qualifying active service for VA pension benefits). 

The United States Court of Appeals for Veterans Claims (Court) has held that findings by a United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces. See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

In this case, the service department has certified that the appellant served in the New Philippine Scouts from September 3, 1946 to June 15, 1949. 

As a matter of law, the appellant's documented Philippine service in the Philippine Scouts from September 1946 to June 1949 does not satisfy the statutory or regulatory service requirements necessary to establish entitlement to nonservice-connected pension. See 38 U.S.C.A. § 107 ; 38 C.F.R. § 3.40. The existing regulations clearly do not provide for the payment of VA pension benefits to those who served exclusively in the New Philippine Scouts during the Veteran's period of active duty. Having failed to demonstrate basic eligibility, he has no legal entitlement to nonservice-connected pension benefits and his appeal is denied. As the disposition of this claim is based on the law and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The application to reopen a claim for service connection for hypertension is granted. 

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary vascular disease is denied.

Entitlement to service connection for pontine hemorrhage is denied.

Entitlement to a TDIU rating is denied.

Legal entitlement to nonservice-connected pension benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


